     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 1 of 9 Page ID #:317



1     DEBORAH CONNOR, Chief
      Money Laundering and Asset Recovery Section (MLARS)
2     MARY BUTLER
      Chief, International Unit
3     WOO S. LEE
      Deputy Chief, International Unit
4     BARBARA Y. LEVY, Trial Attorney
      JOSHUA L. SOHN, Trial Attorney
5     Criminal Division
      United States Department of Justice
6        1400 New York Avenue, N.W., 10th Floor
         Washington, D.C. 20530
7        Telephone: (202) 514-1263
         Email: Joshua.Sohn@usdoj.gov
8
9     Attorneys for Plaintiff
      UNITED STATES OF AMERICA
10
11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                No. 2:20-cv-8466-DSF-PLA
14               Plaintiff,                    EX PARTE APPLICATION
                                               FOR ISSUANCE OF WARRANT FOR
15                     v.                      ARREST IN REM
16   ALL FUNDS HELD IN ESCROW BY               [Proposed Warrant for Arrest in
     CLYDE & CO. IN THE UNITED                 Rem Lodged Concurrently Herewith]
17
     KINGDOM AS DAMAGES OR
18   RESTITUTION IN PETROSAUDI V.
     PDVSA UNCITRAL ARBITRATION,
19
20                Defendant in rem.
21
22         Plaintiff United States of America (the “government”) hereby

23    applies for the issuance of the proposed Arrest Warrant in Rem lodged

24    contemporaneously herewith.       The arrest warrant in rem will allow the

25    government to take the defendant assets into custody so that they may

26    be retained by the United States Marshals Service during the pendency

27    of this action.    This application is made pursuant to Rule G(3)(b)(ii)

28    of the Supplemental Rules for Admiralty or Maritime Claims and Asset
      Forfeiture Actions (“Supplemental Rules”), Federal Rules of Civil
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 2 of 9 Page ID #:318



1     Procedure, and is supported by the attached memorandum of points and
2     authorities and the Verified Complaint in this action.
3          Because the Court will not acquire jurisdiction over the defendant
4     assets until they are arrested, the ex parte notice provisions of Rule
5     7-19.1 of the Local Rules of Practice for the Central District of
6     California do not apply.
7      Dated: September 21, 2020           Respectfully submitted,
8                                          DEBORAH CONNOR
                                           Chief, MLARS
9
10                                           /s/ Joshua Sohn
11                                         WOO S. LEE
                                           Deputy Chief, MLARS
12                                         JOSHUA L. SOHN
                                           BARBARA Y. LEVY
13                                         Trial Attorneys, MLARS
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 3 of 9 Page ID #:319



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2
      I.    INTRODUCTION AND SUMMARY OF PROBABLE CAUSE
3
4           On September 16, 2020, plaintiff United States of America (the

5     “government”) filed a verified complaint in the civil forfeiture
6     action against all funds held in escrow by Clyde & Co. in the United
7
      Kingdom as damages or restitution in the 2017 UNCITRAL arbitration
8
      between PetroSaudi Oil Services (Venezuela) Ltd. and PDVSA Servicios
9
10    S.A. et al., as more particularly described in Attachment A

11    (“Defendant Assets”).     Generally, the government, when initiating a
12    civil in rem judicial forfeiture action, has already taken the
13
      defendant property into its custody.        Where, as here, it has not, the
14
      government must ask the Court to issue a warrant for arrest in rem to
15
16    allow the government to take the property into custody, where it will

17    remain subject to the Court’s jurisdiction during the pendency of the
18    action.
19
            As detailed in Section VI(WW) (¶¶ 1071-1079) of the Verified
20
      Complaint, and summarized below, there is probable cause that the
21
22    Defendant Assets here are subject to forfeiture.

23    II.   THE ARREST WARRANT MUST BE ISSUED UPON A FINDING OF PROBABLE
            CAUSE
24
25          Where the government commences a civil forfeiture action against

26    a defendant asset that is already in government custody, the Clerk of
27    the Court “must issue a warrant to arrest the property.”
28
      Supplemental Rule G(3)(b)(i).       The Clerk’s warrant for arrest in rem



                                              3
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 4 of 9 Page ID #:320



1     allows the government to retain custody of the defendant asset, and
2     execution of the warrant perfects the Court’s in rem jurisdiction
3
      over the asset.    Ventura Packers, Inc. v. F/V Kathleen, 424 F.3d 852,
4
      853 (9th Cir. 2005).
5
6          Where the government commences a civil forfeiture action against

7     an asset that is not in government custody or subject to a judicial
8     restraining order at the time of filing, “the Court – on finding
9
      probable cause – must issue a warrant to arrest the property.”
10
      Supplemental Rule G(3)(b)(ii).       The sole question is whether the
11
12    allegations of the verified complaint, taken as true, are sufficient

13    to establish probable cause to believe that, based on the totality of
14    the circumstances, and with a “common sense view to the realities of
15
      normal life,” there is a “fair probability” that the defendant asset
16
      is subject to forfeiture on the grounds alleged.          See United States
17
      v. Real Property at 874 Gartel Drive, 79 F.3d 918, 922 (9th Cir.
18
19    1996) (the probable cause standard as applied to civil forfeiture

20    seizures “is similar to that required to obtain a search warrant”);
21
      United States v. Daccarett, 6 F.3d 37, 50 (2d Cir. 1993); United
22
      States v. $149,442.43 in U.S. Currency, 965 F.2d 868, 876 (10th Cir.
23
      1992) (test for probable cause is the same as applies in other
24
25    arrests, searches, and seizures).

26         The warrant is to be issued ex parte, as the giving of notice to
27
      potential claimants of the defendant asset occurs only after the
28
      warrant has been executed.      This is so because the Court does not


                                              4
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 5 of 9 Page ID #:321



1     obtain jurisdiction over the defendant asset until it is arrested.
2     Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679-80
3
      (1974) (seizure of property for forfeiture is like the execution of a
4
      search warrant or the seizure of evidence in a criminal case, acts
5
6     which must necessarily occur, in most cases, without prior notice to

7     the owner); United States v. One Oil Painting, 362 F. Supp 2d 1175,
8     1183-84 (C.D. Cal. 2005).      The perfection of the Court’s jurisdiction
9
      over the defendant asset and the giving of notice to potential
10
      claimants are separate concepts.       Id.    Upon issuance, the warrant is
11
12    to be delivered to a person authorized to execute it, who may be “a

13    marshal or any other United States officer or employee,” and must be
14    executed “as soon as practicable.”          Supplemental Rule G(3)(c)(i) and
15
      (ii).   Here, the warrant will be executed by either a Deputy U.S.
16
      Marshal or a Special Agent of the Federal Bureau of Investigation.
17
           In this action, probable cause exists to support the issuance of
18
19    an arrest warrant for the Defendant Assets, which are in the custody

20    of Clyde & Co. in the United Kingdom.         See Complaint, Section VI(WW)
21
      (¶¶ 1071-1079).
22
           More specifically, as discussed in Section II(C) of the
23
      Complaint (¶¶ 50-63), 1MDB contributed $1 billion in 2009 to
24
25    purportedly fund a joint venture with PetroSaudi to exploit energy

26    assets in Turkmenistan and Argentina.         However, as discussed in
27
      Section II(D) of the Complaint (¶¶ 64-89), approximately $700 million
28
      of this $1 billion investment was fraudulently diverted to a dummy


                                              5
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 6 of 9 Page ID #:322



1     account and used to purchase assets for the conspirators’ personal
2     gratification.
3
           The remaining $300 million was insufficient to fund the joint
4
      venture that had been proposed to 1MDB.         Instead, it was used to
5
6     purchase two secondhand and aging drillships, the Songa Saturn and

7     Neptune Discoverer (which were built in 1983 and 1977, respectively).
8     (Complaint at ¶ 1072.)
9
           Lacking any remaining working capital, PetroSaudi entered into a
10
      contract with the Venezulan oil company Petroleos de Venezuela, S.A.
11
12    (“PDVSA”) for drilling rights in Venezuela.         As part of that

13    contract, PetroSaudi obtained a line of credit from PDVSA, which was
14    eventually drawn down by more than $300 million.          (Id. at ¶ 1073.)
15
           Substantially zero oil was ever produced under the Venezuelan
16
      drilling contract.     PetroSaudi and PDVSA instead entered into Paris-
17
      based arbitration over the failed drilling venture.          The arbitration
18
19    covered, inter alia, the fate of the funds that PetroSaudi had drawn

20    down from the PDVSA line of credit.         (Id. at ¶ 1074.)
21
           Meanwhile, the conspirators who had convinced 1MDB to contribute
22
      $1 billion to the joint venture – and who had then siphoned off $700
23
      million – needed to conceal the $700 million misappropriation and the
24
25    drastic de-capitalization of the joint venture.          (Id. at ¶ 1075.)

26    Thus, they attempted to inflate the reported value of 1MDB’s
27
      investment in the joint venture.       (Id.)    They tried to achieve this
28
      end by restructuring 1MDB’s investment in the joint venture several


                                              6
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 7 of 9 Page ID #:323



1     times, ultimately converting that interest into an opaque and
2     illiquid asset, the value of which could not be easily verified by
3
      auditors and others.     (Id.)   Thereafter, they orchestrated a
4
      fraudulent valuation of the assets underlying the investment to
5
6     massively inflate their value and to create the false impression that

7     1MDB’s investment in the joint venture had generated a profit, when
8     in fact it had been diminished significantly through
9
      misappropriation.     (Id.)
10
           Thus, the actual joint venture (as represented by the two
11
12    drillships and the PetroSaudi-PDVSA contract) constituted the

13    proceeds of fraud.     (Id. at ¶ 1076.)     It was a pale shadow of the
14    Turkmenistan-Argentina energy project for which 1MDB had been
15
      fraudulently induced to invest $1 billion.         (Id.)   The conspirators
16
      falsely represented to 1MDB that the $1 billion would be used to fund
17
      energy projects in Turkmenistan and Argentina – but due to
18
19    misappropriation of the bulk of this money, the diminished and

20    decapitalized joint venture instead merely purchased two aging
21
      drillships and entered into the aforementioned contract with PDVSA.
22
      (Id.)
23
           The joint venture also constituted a vehicle for money
24
25    laundering.    As discussed in Paragraph 1075 of the Complaint, the

26    conspirators performed financial gymnastics in valuing this joint
27
      venture to conceal its diminished scope and the concomitant
28
      misappropriation of the $700 million.


                                              7
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 8 of 9 Page ID #:324



1          In sum, the joint venture itself, as well as the assets it
2     obtained, was the proceeds of fraud and a vehicle to launder the
3
      funds misappropriated from 1MDB.       As described above, the joint
4
      venture used the funds it obtained fraudulently from 1MDB to acquire
5
6     drillships which were then used to, among other things, obtain the

7     more than $300,000,000 from the PDVSA line of credit.           These funds
8     constitute the Defendant Assets in this case.
9
      III. CONCLUSION
10
           In the Verified Complaint, the government seeks forfeiture of
11
12    the Defendant Assets pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C),

13    in connection with violations of 18 U.S.C. §§ 1343 (wire fraud), 1956
14    and 1957 (money laundering), 2314 (international transportation or
15
      receipt of stolen or fraudulently obtained property), 2315 (receipt
16
      of stolen money), and a conspiracy to commit such offenses.            The
17
      allegations of the Verified Complaint are sufficient to establish
18
19    probable cause to believe that the Defendant Assets are subject to

20    //
21
      //
22
      //
23
24
25
26
27
28



                                              8
     Case 2:20-cv-08466-DSF-PLA Document 9 Filed 09/21/20 Page 9 of 9 Page ID #:325



1     forfeiture.    The government respectfully requests that the Court
2     issue the proposed Warrant for Arrest in Rem, so that the government
3
      may seize the Defendant Assets and commence providing notice.
4
5      Dated: September 21, 2020           Respectfully submitted,
6
                                           DEBORAH CONNOR
7                                          Chief, MLARS

8
                                             /s/ Joshua L. Sohn
9                                          JOSHUA L. SOHN
                                           Trial Attorney, MLARS
10
11                                         Attorney for Plaintiff
                                           UNITED STATES OF AMERICA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              9
